Citation Nr: 0919774	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  06-24 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable disability rating for keloid 
scar from residuals of stab wound to abdomen with laparotomy.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from September 1972 to 
December 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  This case was previously before the Board in 
June 2008 at which time it was remanded for more development.  
The Board is satisfied that there has been substantial 
compliance with the remand directives and the Board may 
proceed with review.  Stegall v. West, 11 Vet. App. 268 
(1998).  


FINDING OF FACT

The Veteran's keloid scar from residuals of stab wound to 
abdomen with laparotomy is not deep, unstable, or painful; 
does not lose its covering repeatedly; does not cover an area 
of 144 square inches or greater; nor does it adversely affect 
any function.


CONCLUSION OF LAW

The criteria for a compensable disability rating for keloid 
scar from residuals of stab wound to abdomen with laparotomy 
have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.118, Diagnostic Code 7805 (both prior to and 
beginning October 23, 2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his service-connected keloid scar 
from residuals of stab wound to abdomen with laparotomy is 
more disabling than currently evaluated.  Service treatment 
records show that the Veteran was stabbed in the abdomen 
after an altercation in the barracks in May 1982.  
Subsequently, the Veteran underwent an exploratory 
laparotomy.  The Veteran submitted a claim for service 
connection for an abdomen scar in February 1985.  By rating 
decision dated in October 1987, the RO granted service 
connection for keloid scar, residual of stab wound to abdomen 
with laparotomy and assigned a non-compensable disability 
rating.  

In February 2005 the Veteran submitted a claim for an 
increased rating for his abdomen scar.  He was afforded a VA 
examination in May 2005.  During this examination the Veteran 
indicated that he had no history of abdominal surgery prior 
to military service.  During the exploratory laparotomy 
during service the Veteran developed a keloid for which he 
received steroid injections.  The Veteran indicated that they 
had been "cured."  The Veteran denied pain or bowel 
complaints and stated that he can eat all foods.  The Veteran 
indicated that he has had gastro esophageal reflux disease 
(GERD) for the last year and experienced burning in the 
epigastrium.  GERD was reportedly confirmed in a 2003 upper 
GI series.  

The Veteran was afforded a second VA examination in August 
2007.  At that time the Veteran complained of swelling and 
redness with pain in the scar area about once a month with 
heavy lifting of doors at work and no other symptoms.  
Physical examination of the scar revealed a 17 x 1.5 
centimeter (cm) scar above and around the left side of the 
umbilicus.  There was no pain and no adherence to underlying 
tissue.  Texture of the skin was normal and the scar was 
stable.  There was no elevation or depression of the surface 
contour of the scar on palpation. And the scar was reportedly 
superficial.  The scar was not deep and there was no 
inflammation, edema, or keloid formation.  The scar had 
normal coloration and there was no facial involvement.  There 
was no induration or inflexibility of the skin in the area of 
the scar and no limitation of motion or other limitation of 
function caused by the scar.  The diagnosis was abdominal 
scar that was superficial and uncomplicated.  

The Veteran was afforded a third VA examination in November 
2008.  At that time, the examiner noted that the scar itself 
was essentially asymptomatic and did not hinder the Veteran's 
usual daily activities or occupational duties.  While the 
Veteran did describe some intermittent pain in the abdomen, 
usually in the epigastrum, the examiner noted that the pain 
was digestive in nature as it was not consistent with 
symptoms coming from the Veteran's healed, superficial, 
uncomplicated scar.  The Veteran also reported some 
occasional abdominal wall musculoskeletal discomforts, which 
the examiner noted were related to heavy lifting and not 
consistent with symptoms of the scar itself.  There was no 
history or findings of any diastasis recti or ventral 
herniation of the abdominal musculature and no history of 
breakdown or instability of the scar. 

On physical examination the examiner noted an exploratory 
laparotomy scar that was superficial, uncomplicated, and 
extending in the midline from the inferior aspect of the 
xiphoid, circumventing the umbilicus to the left, and ending 
just inferior to the umbilicus.  The scar was 14 cm in length 
and 1 cm at the greatest width.  There was no elevation or 
depression.  The scar was superficial, with no adherence or 
constriction, or induration.  There was no keloid, 
inflammation, breakdown, edema, atrophy, nor abnormal texture 
of the scar.  The scar tissue was augmented in comparison to 
the surrounding skin.  No pain, tenderness, or allopathia was 
noted with superficial or deep palpation of the scar itself.  
The examiner noted that deep palpation of the abdomen in 
general, particularly in the epigastrium produced a mild, 
vague tenderness, unassociated with the scar, and suggested a 
digestive condition such as GERD.  Thus, the examiner opined 
that the Veteran's references to symptoms of pain in the 
abdominal area were unlikely relative to the scar, but to 
some other underlying condition.  The diagnosis was a healed, 
superficial, stable, surgical incision site scar which was 
uncomplicated.  The examiner noted that no keloid was 
present.    

A review of the record also shows that the Veteran is in 
receipt of Social Security disability benefits for 
nonservice-connected cervical spine spondylosis and 
osteoarthritis of the right wrist and left shoulder.  It also 
appears that the Veteran stopped working as early as 2006 due 
to these nonservice-connected conditions.  Finally, VA 
outpatient treatment records dated through August 2007 are 
associated with the claims file.  However, these records 
primarily reflect treatment for disorders other than the scar 
issue on appeal.  


Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  The governing regulations provide that the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  A 
request for an increased rating is to be reviewed in light of 
the entire relevant medical history.  See generally 38 C.F.R. 
§ 4.1; Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  

The diagnostic criteria for disorders of the skin are found 
at 38 C.F.R. § 4.118, Diagnostic Code (DC) 7801-7805.  
Diagnostic Code (DC) 7801 provides ratings for scars, other 
than the head, face, or neck, that are deep or that cause 
limited motion. Scars that are deep or that cause limited 
motion in an area or areas exceeding 6 square inches (39 sq. 
cm.) are rated 10 percent disabling.  Note (1) to Diagnostic 
Code 7802 provides that scars in widely separated areas, as 
on two or more extremities or on anterior and posterior 
surfaces of extremities or trunk, will be separately rated 
and combined in accordance with 38 C.F.R. § 4.25. Note (2) 
provides that a deep scar is one associated with underlying 
soft tissue damage. 38 C.F.R. § 4.118.

DC 7802 provides ratings for scars, other than the head, 
face, or neck, that are superficial or that do not cause 
limited motion. Superficial scars that do not cause limited 
motion, in an area or areas of 144 square inches (929 sq. 
cm.) or greater, are rated 10 percent disabling.  Note (1) to 
Diagnostic Code 7802 provides that scars in widely separated 
areas, as on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25.  Note (2) provides that a superficial scar is one not 
associated with underlying soft tissue damage. 38 C.F.R. § 
4.118.

DC 7803 provides a 10 percent rating for superficial unstable 
scars.  Note (1) to Diagnostic Code 7803 provides that an 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar. Note (2) provides 
that a superficial scar is one not associated with underlying 
soft tissue damage. 38 C.F.R. § 4.118.

DC 7804 provides a 10 percent rating for superficial scars 
that are painful on examination.  Note (1) to Diagnostic Code 
7804 provides that a superficial scar is one not associated 
with underlying soft tissue damage.  Note (2) provides that a 
10 percent rating will be assigned for a scar on the tip of a 
finger or toe even though amputation of the part would not 
warrant a compensable rating.  38 C.F.R. § 4.118.  Diagnostic 
Code 7804 also directs the rater to see 38 C.F.R. § 4.68 
(amputation rule). 38 C.F.R. § 4.118.

DC 7805 provides that other scars are to be rated on 
limitation of function of affected part. 38 C.F.R. § 4.118.

The Board notes that on September 23, 2008, VA amended the 
criteria for evaluating scars. See 73 Fed. Reg. 54,708 (Sept. 
23, 2008).  The amendments are only effective, however, for 
claims filed on or after October 23, 2008, although a 
claimant may request consideration under the amended 
criteria.  In this case, the Veteran has not requested such 
consideration.  The RO nevertheless considered his scar 
disorder under the amended criteria in a February 2009 
supplemental statement of the case.  The Board therefore will 
also consider the claim under the amended criteria.

Effective October 23, 2008, under DC 7801, burn scar(s) or 
scar(s) due to other causes, not of the head, face, or neck, 
that are deep and nonlinear in an area or areas of at least 6 
square inches (39 sq. cm.) but less than 12 square inches (77 
sq. cm.) warrant a 10 percent rating

Under revised DC 7802, burn scar(s) or scar(s) due to other 
causes, not of the head, face, or neck, that are superficial 
and nonlinear in an area or areas of 144 square inches (929 
sq. cm.) or greater warrant a 10 percent evaluation. Note (2) 
under that code provides that if multiple qualifying scars 
are present, assign a separate evaluation for each affected 
extremity based on the total area of the qualifying scars 
that affect that extremity.


Under the revised DC 7804, one or two scars that are unstable 
or painful warrant a 10 percent evaluation. Note (2) for that 
code provides that if one or more scars are both unstable and 
painful, add 10 percent to the evaluation that is based on 
the total number of unstable or painful scars. Note (3) under 
that provides that scars evaluated under diagnostic codes 
7800, 7801, 7802, or 7805 may also receive an evaluation 
under diagnostic code 7803, when applicable.

The revised DC 7805 provides that other scars (including 
linear scars) and other effects of scars evaluated under 
diagnostic codes 7800, 7801, 7802, and 7804 require the 
evaluation of any disabling effect(s) not considered in a 
rating provided under diagnostic codes 7800-04 under an 
appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic 
Codes 7801-7805 (2008).

Analysis

Given the evidence of record, the Board finds that a 
compensable disability rating for the Veteran's service-
connected keloid scar from residuals of stab wound to abdomen 
with laparotomy is not warranted.  There is a complete 
absence of any competent or objective medical evidence on 
file which shows that the Veteran's scar is deep, unstable, 
painful, that it loses its covering repeatedly, covers an 
area of 144 square inches or greater, or that it adversely 
affects any function.  The Veteran primarily complains of 
GERD symptoms, but both the August 2007 and November 2008 VA 
examiners determined that the Veteran's GERD symptoms are 
unrelated to his service-connected scar.  As such, it is 
appropriately rated as noncompensable.  

The Board also finds that no higher evaluations can be 
assigned pursuant to any other potentially applicable 
diagnostic codes.  Because there are specific diagnostic 
codes to evaluate scars, consideration of other diagnostic 
codes for evaluating the disability does not appear 
appropriate.  See 38 C.F.R. § 4.20 (permitting evaluation, by 
analogy, where the rating schedule does not provide a 
specific diagnostic code to rate the disability).  See Butts 
v. Brown, 5 Vet. App. 532 (1993).  

In deciding the Veteran's claim, the Board has considered 
whether the Veteran is entitled to an increased evaluation 
for separate periods based on the facts found during the 
appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  
The Board does not find evidence that the Veteran's service-
connected scar should be increased for any separate periods 
based on the facts found during the whole appeal period.  

As to whether the record raises the matter of referral for an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1), the 
Board finds that the rating criteria considered in this case 
reasonably describe the Veteran's disability level and 
symptomatology.  The Veteran's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluations for the service-connected scar is adequate and 
referral is not required.  Thun v. Peake, 22 Vet. App. 111 
(2008).  Furthermore, it appears that the Veteran is not 
working due to his nonservice-connected cervical spine 
spondylosis and osteoarthritis of the right wrist and left 
shoulder.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits, and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide VA and which information and evidence, if any, that 
VA will attempt to obtain on behalf of the claimant.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  The notice should also address the rating 
criteria or effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

While the notice provided in this case may have been 
inadequate, the record reflects that the purpose of the 
notice was not frustrated.  The notice the Veteran was 
provided, combined with the information and assistance 
provided during the appeal, afforded him a meaningful 
opportunity to participate in the processing of his claim.  
Vazquez-Flores, 22 Vet. App. at 37, 46.

In a March 2005 letter, the RO stated that to establish 
entitlement to an increased evaluation for his service-
connected scar, the evidence must show that his condition 
"had gotten worse."  The letter also explained that the VA 
was responsible for (1) requesting records from Federal 
agencies, (2) assisting in obtaining private records or 
evidence necessary to support his claim, and (3) providing a 
medical examination if necessary.  To the extent notice as to 
the specific measurements needed to support a higher rating 
were not provided, the record shows that the Veteran was not 
prejudiced.  The August 2005 rating decision explained the 
criteria for the next higher disability rating available for 
the service-connected scar under the applicable diagnostic 
code.  The November 2005 statement of the case provided the 
appellant with the applicable regulations relating to 
disability ratings for his service-connected scar, as well as 
the requirements for an extraschedular rating under 38 C.F.R. 
§ 3.321(b) and stated that disability evaluations center on 
the ability of the body or system in question to function in 
daily life, with specific reference to employment.  Also, in 
an August 2008 letter the Veteran was informed of some of the 
requirements of Vazquez-Flores.  In a February 1999 
supplemental statement of the case, the Veteran was provided 
with the diagnostic criteria for evaluating scars beginning 
October 23, 2008.  More significantly, the required 
measurements necessary to properly assess whether a higher 
disability rating was warranted were taken during the VA 
examinations.  

The record also shows that the appellant was represented by a 
Veteran's Service Organization and its counsel throughout the 
adjudication of the claims.  Overton v. Nicholson, 20 Vet. 
App. 427 (2006).  Thus, based on the record as a whole, the 
Board finds that a reasonable person would have understood 
from the information that VA provided to the appellant what 
was necessary to substantiate his increased rating claims, 
and as such, that he had a meaningful opportunity to 
participate in the adjudication of his claims such that the 
essential fairness of the adjudication was not affected.  

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the severity of 
disabilities, and afforded the Veteran the opportunity to 
give testimony before the Board although he declined to do 
so.  All known and available records relevant to the issues 
on appeal have been obtained and associated with the 
Veteran's claims file; and the Veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

A compensable disability rating for keloid scar from 
residuals of stab wound to abdomen with laparotomy is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


